UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Equity Income Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: November 30, 2008 Date of reporting period: February 29, 2008 Item 1. Schedule of Investments: Putnam Equity Income Fund The fund's portfolio 2/29/08 (Unaudited) COMMON STOCKS (97.6%)(a) Shares Value Aerospace and Defense (1.4%) L-3 Communications Holdings, Inc. 237,300 $25,222,617 Lockheed Martin Corp. 216,800 22,373,760 Airlines (0.6%) Southwest Airlines Co. (S) 972,800 11,926,528 UAL Corp. (S) 216,000 6,544,800 Banking (7.4%) Bank of America Corp. 2,120,700 84,276,618 Bank of New York Mellon Corp. (The) 201,000 8,817,870 Comerica, Inc. 411,900 14,927,256 National City Corp. 259,200 4,110,912 PNC Financial Services Group 1,075,800 66,086,394 U.S. Bancorp 1,504,300 48,167,686 Wachovia Corp. 558,400 17,098,208 Zions Bancorp. (S) 119,700 5,715,675 Biotechnology (0.2%) Amgen, Inc. (NON) 160,600 Building Materials (1.2%) Sherwin-Williams Co. (The) 780,800 Chemicals (4.7%) Celanese Corp. Ser. A 305,800 11,895,620 E.I. du Pont de Nemours & Co. 1,203,400 55,861,828 Lubrizol Corp. (The) 526,800 30,712,440 PPG Industries, Inc. 510,600 31,646,988 Rohm & Haas Co. 492,200 26,386,842 Computers (4.1%) EMC Corp. (NON) (S) 1,544,300 23,998,422 Hewlett-Packard Co. 113,900 5,441,003 IBM Corp. 954,900 108,724,914 Conglomerates (3.4%) 3M Co. 76,900 6,028,960 General Electric Co. (S) 1,685,400 55,854,156 Honeywell International, Inc. 459,400 26,433,876 Tyco International, Ltd. (Bermuda) 631,975 25,316,919 Consumer Finance (0.8%) AmeriCredit Corp. (NON) 1,091,900 15,701,522 Capital One Financial Corp. 265,563 12,223,865 Consumer Goods (4.1%) Clorox Co. 999,100 58,137,629 Energizer Holdings, Inc. (NON) (S) 37,100 3,443,993 Newell Rubbermaid, Inc. (S) 746,200 16,938,740 Procter & Gamble Co. (The) 884,800 58,556,064 Electric Utilities (2.9%) Edison International 1,792,500 88,549,500 Pepco Holdings, Inc. 302,200 7,636,594 Electrical Equipment (0.8%) WESCO International, Inc. (NON) (S) 649,700 Electronics (1.1%) Avnet, Inc. (NON) (S) 115,000 3,876,650 Intel Corp. 1,709,312 34,100,774 Financial (6.0%) Assurant, Inc. 756,200 47,300,310 CIT Group, Inc. 1,731,000 38,462,820 Discover Financial Services 944,142 14,247,103 JPMorgan Chase & Co. 2,499,100 101,588,415 Food (1.1%) General Mills, Inc. 478,500 26,791,215 Tyson Foods, Inc. Class A (S) 742,500 10,699,425 Forest Products and Packaging (1.5%) Packaging Corp. of America 1,481,600 33,765,664 Smurfit-Stone Container Corp. (NON) 393,600 3,129,120 Sonoco Products Co. 458,700 12,921,579 Health Care Services (3.0%) AmerisourceBergen Corp. 339,100 14,147,252 Cardinal Health, Inc. 600,100 35,489,914 Lincare Holdings, Inc. (NON) 338,000 10,985,000 McKesson Corp. 346,900 20,383,844 UnitedHealth Group, Inc. 81,600 3,792,768 WellPoint, Inc. (NON) 213,000 14,927,040 Household Furniture and Appliances (0.4%) Whirlpool Corp. 160,900 Insurance (5.7%) ACE, Ltd. (Bermuda) 784,900 44,142,776 Allstate Corp. (The) 680,700 32,489,811 Aspen Insurance Holdings, Ltd. (Bermuda) 423,700 12,261,878 Chubb Corp. (The) 613,800 31,242,420 Conseco, Inc. (NON) 355,800 4,173,534 Endurance Specialty Holdings, Ltd. (Bermuda) 167,300 6,574,890 PartnerRe, Ltd. (Bermuda) 247,499 19,030,198 Protective Life Corp. 182,400 7,038,816 Travelers Cos., Inc. (The) 590,400 27,400,464 XL Capital, Ltd. Class A (Bermuda) (S) 170,100 6,133,806 Investment Banking/Brokerage (2.7%) Bear Stearns Cos., Inc. (The) 42,700 3,410,022 E*Trade Financial Corp. (NON) 671,365 2,866,729 Goldman Sachs Group, Inc. (The) 190,400 32,297,552 Morgan Stanley 1,188,300 50,051,196 Machinery (0.6%) Cummins, Inc. 241,600 12,171,808 Parker-Hannifin Corp. 128,150 8,282,335 Manufacturing (0.9%) Eaton Corp. 78,200 6,305,266 Teleflex, Inc. 395,700 22,376,835 Media (0.2%) Walt Disney Co. (The) 203,100 Medical Technology (1.5%) Covidien, Ltd. 1,060,675 45,386,283 Zimmer Holdings, Inc. (NON) 55,400 4,171,066 Metals (0.6%) Nucor Corp. 233,500 15,077,095 United States Steel Corp. 49,000 5,314,050 Natural Gas Utilities (0.4%) NiSource, Inc. (S) 859,700 Oil & Gas (17.2%) BP PLC ADR (United Kingdom) (S) 532,500 34,543,275 ConocoPhillips (S) 1,395,000 115,380,450 Exxon Mobil Corp. 2,188,700 190,438,787 Marathon Oil Corp. 1,347,200 71,617,152 Occidental Petroleum Corp. (S) 375,900 29,083,383 Sunoco, Inc. (S) 294,100 17,963,628 Total SA (France) 910,477 68,789,969 Total SA ADR (France) 100 7,539 Valero Energy Corp. 797,400 46,065,798 Pharmaceuticals (4.8%) Bristol-Myers Squibb Co. 530,500 11,994,605 Eli Lilly Co. 804,700 40,251,094 Forest Laboratories, Inc. (NON) 142,100 5,651,317 Johnson & Johnson 594,300 36,822,828 Pfizer, Inc. 2,120,300 47,240,284 Wyeth 422,300 18,420,726 Railroads (0.1%) Norfolk Southern Corp. 73,700 Real Estate (1.0%) Annaly Mortgage Management, Inc. (R) 1,691,900 Regional Bells (6.6%) AT&T, Inc. 2,398,100 83,525,823 Verizon Communications, Inc. 3,741,400 135,887,648 Restaurants (0.2%) Darden Restaurants, Inc. 191,700 Retail (2.7%) Big Lots, Inc. (NON) (S) 219,400 3,696,890 Foot Locker, Inc. (S) 1,012,200 12,450,060 Home Depot, Inc. (The) (S) 587,800 15,606,090 Staples, Inc. 1,896,200 42,190,450 TJX Cos., Inc. (The) (S) 295,000 9,440,000 Wal-Mart Stores, Inc. 132,800 6,585,552 Semiconductor (2.5%) Applied Materials, Inc. 2,368,500 45,404,145 Atmel Corp. (NON) 7,156,100 23,257,325 KLA-Tencor Corp. 80,400 3,377,604 Novellus Systems, Inc. (NON) (S) 242,900 5,363,232 Varian Semiconductor Equipment (NON) 170,900 5,773,002 Software (1.7%) Oracle Corp. (NON) 851,500 16,008,200 Symantec Corp. (NON) (S) 2,391,400 40,271,176 Technology Services (0.4%) Automatic Data Processing, Inc. 138,100 5,517,095 Computer Sciences Corp. (NON) (S) 159,800 6,943,310 Telecommunications (1.4%) Embarq Corp. 1,100,500 Tobacco (0.6%) Altria Group, Inc. 65,100 4,761,414 Loews Corp. - Carolina Group 200,436 15,090,826 Waste Management (1.1%) Waste Management, Inc. 1,139,900 Total common stocks (cost $3,055,948,675) CONVERTIBLE PREFERRED STOCKS (1.3%)(a) Shares Value Avery Dennison Corp. $3.938 cv. pfd. 37,375 $1,863,869 Freeport-McMoRan Copper & Gold, Inc. $6.75 cv. pfd. 61,158 9,020,805 Mylan, Inc. 6.50% cv. pfd. 12,985 11,622,302 Platinum Underwriters Holdings, Ltd. Ser. A, 6.00% cv. pfd. (Bermuda) 677,740 20,755,788 Total convertible preferred stocks (cost $40,699,757) INVESTMENT COMPANIES (0.6%)(a) (cost $26,439,523) Shares Value Apollo Investment Corp. 1,302,881 CONVERTIBLE BONDS AND NOTES (0.4%)(a) (cost $11,240,000) Principal amount Value EMC Corp. 144A cv. sr. notes 1 3/4s, 2013 $11,240,000 WARRANTS (%)(a)(NON) (cost $-) Expiration date Strike Price Warrants Value Raytheon Co. 6/16/11 37.50 12,063 SHORT-TERM INVESTMENTS (5.6%)(a) Principal amount/shares Value Short-term investments held as collateral for loaned securities with yields ranging from 2.80% to 4.48% and due dates ranging from March 3, 2008 to April 25, 2008 (d) $181,567,897 $181,308,678 Putnam Prime Money Market Fund (e) 4,574,250 4,574,250 Total short-term investments (cost $185,882,928) TOTAL INVESTMENTS Total investments (cost $3,320,210,883) (b) NOTES (a) Percentages indicated are based on net assets of $3,343,742,786 . (b) The aggregate identified cost on a tax basis is $3,333,978,445, resulting in gross unrealized appreciation and depreciation of $416,153,179 and $224,507,435, respectively, or net unrealized appreciation of $191,645,744. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At February 29, 2008, the value of securities loaned amounted to $174,722,214. The fund received cash collateral of $181,308,678 which is pooled with collateral of other Putnam funds into 53 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $426,093 for the period ended February 29, 2008. During the period ended February 29, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $110,587,169 and $121,255,940, respectively. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at February 29, 2008. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding stands for American Depository Receipts representing ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At February 29, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the Funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the Funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the Funds net assets as of February 29, 2008 Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ - Level 2 $ 311,831,111 $ - Level 3 $ - $ - TOTAL $ - * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Equity Income Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: April 29, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: April 29, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: April 29, 2008
